DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/056,946, application filed on 11/19/2020, and Preliminary amendment subsequently filed on 11/19/2020.  In the amendment, claims 1-15 have been amended by Applicant.  Claims 1-15 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 11/19/2020 and 02/23/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WOO et al. (US PG Pub No. 2015/0217654).

7.          With respect to claim 1, WOO teaches:
A protective grounding and cooling system for a charging plug (charging system includes ground cable, para 4; 24, ground conductor and cooling conduit, para 37), comprising: 
at least one protective ground conductor contact for galvanic connection to a protective ground conductor (inside cable are ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4), and 
at least one cooling device for dissipating heat generated in the charging plug (removing heat from flow of electricity, cooling medium to remove heat, para 21), 
the cooling device being galvanically connected to the protective ground conductor contact at least in part (inside cable are ground conductor, cooling conduit, touching each other, para 37-40), 
wherein: 
the cooling device has a protective ground conductor connection for at least partial galvanic connection to the protective ground conductor (inside cable are ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4), and 
the protective ground conductor contact, the cooling device, and the protective ground conductor connection are arranged such that the protective ground conductor contact is galvanically connected to the protective ground conductor connection by means of the cooling device (ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4).

8.          With respect to claim 2, WOO teaches:
wherein the cooling device is designed as a fluid-cooled heat sink (one or more heat fins/sink, para 26).

9.          With respect to claim 3, WOO teaches:
wherein the cooling device is designed as a heat sink made substantially of a thermally conductive material (one or more heat fins/sink, para 26 with thermally conductive material, para 26). 

10.          With respect to claim 4, WOO teaches:
wherein the protective ground conductor contact is directly connected to the cooling device at a front face of the cooling device for at least partial galvanic connection to the cooling device (connection at front face/busbar, inside cable are ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4).

11.          With respect to claim 5, WOO teaches:
wherein the protective ground conductor contact is screwed into the front face of the cooling device (ground cable running from one end to second end of cable and touching charging connector, para 4; 36-37; fixtures, fasteners bolts, para 43-44).

12.          With respect to claim 6, WOO teaches:
wherein the protective ground conductor connection is connected to the cooling device by means of a screw connection (ground cable running from one end to second end of cable and touching charging connector, para 4; 36-37, fixtures, fasteners bolts, para 43-44).

13.          With respect to claim 7, WOO teaches:
wherein the protective ground conductor connection is designed as a cable ring lug (ground cable running from one end to second end of cable and touching charging connector, para 4; 36-37, fixtures, fasteners bolts, para 43-44).

14.          With respect to claim 8, WOO teaches:
wherein the protective ground conductor connection is arranged on a cable-side end portion of the cooling device remote from a front face of the cooling device (ground cable running from one end to second end of cable and touching charging connector, para 4; 36-37, fixtures, fasteners bolts, para 43-44; connection at front face/busbar, inside cable are ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4).

15.          With respect to claim 9, WOO teaches:
wherein the cable-side end portion of the cooling device is angled with respect to a plug-in direction defined by the protective ground conductor contact (ground cable running from one end to second end of cable and touching charging connector, para 4; 36-37; fixtures, fasteners bolts, para 43-44; ground cable running from one end to second end of cable and touching charging connector, para 4; 36-37, fixtures, fasteners bolts, para 43-44; connection at front face/busbar, inside cable are ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4).

16.          With respect to claim 10, WOO teaches:
at least one power contact having a first connection region for galvanic connection to an electrical energy recipient and having a second connection region galvanically connected to a charging line (inside cable are ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4); and 
at least one protective grounding and cooling system according to claim 1 (charging system includes ground cable, para 4; 24, ground conductor and cooling conduit, para 37), 
the at least one protective grounding and cooling system arranged in a charging plug housing, the protective ground conductor connection of the cooling device being galvanically connected to a protective ground conductor (ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4; connection at front face/busbar, inside cable are ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4).

17.          With respect to claim 11, WOO teaches:
wherein the charging line and the protective ground conductor are arranged together in a supply cable (connection at front face/busbar, inside cable are ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4).

18.          With respect to claim 12, WOO teaches:
wherein the charging plug housing is formed of a cable-side portion nearer the charging line and the protective ground conductor and a connector face portion remote from the charging line and the protective ground conductor, such that the connector face portion plugs onto the front face of the cable-side portion in a plug-in direction (R) defined by the protective ground conductor contact (ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4; connection at front face/busbar, inside cable are ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4).

19.          With respect to claim 13, WOO teaches:
wherein the cooling device is arranged in the cable-side portion of the charging plug housing and the front face of the protective ground conductor contact penetrates a base portion of the connector face portion of the charging plug housing (ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4; connection at front face/busbar, inside cable are ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4).

20.          With respect to claim 14, WOO teaches:
wherein the protective ground conductor contact is sealed against the charging plug housing by means of a seal extending between the protective ground conductor contact and the base portion of the connector face portion (ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4; connection at front face/busbar, inside cable are ground conductor, cooling conduit, touching each other, para 37-40; busbar electrically connected to contact socket of connector, para 5; ground cable is adapted to conduct heat from the charging conductor to the cooling conduit, para 4).

21.          With respect to claim 15, WOO teaches:
the charging plug being electrically connected to the charging station by means of a supply cable (see charging supply cable, para 3, 30-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851